Appeals by the defendant from two judgments of the County Court, Westchester County (Alessandro, J.), both rendered April 8, 2005, convicting him of attempted assault in the second degree under Superior Court information No. 04-776 and attempted failure to register as a sex offender, under Superior Court information No. 04-777, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
After according the defendant sufficient opportunity to be heard, the County Court providently exercised its discretion in denying his motion to withdraw his pleas of guilty (see People v Frederick, 45 NY2d 520 [1978]; People v Rodriguez, 17 AD3d 267, 268 [2005]). Under the totality of the circumstances, the defendant was not denied the effective assistance of counsel because the information allegedly provided by the defendant’s attorney concerning the possible scope of sentencing options in the event of conviction after trial, even if erroneous, did not affect the defendant’s decision to plead guilty and caused no prejudice to the defendant (see People v McDonald, 1 NY3d 109, 115 [2003]; People v Garcia, 92 NY2d 869 [1998]; People v Nicholas, 8 AD3d 300, 300-301 [2004]; People v McKenzie, 4 AD3d 437, 438 [2004]; see also Hill v Lockhart, 474 US 52, 59-60 [1985]; People v Escalante, 16 AD3d 984, 985 [2005]). The defendant’s claim of innocence was contradicted by his plea allocution, and did not warrant the withdrawal of his pleas (see People v Rodriguez, supra). Thus, the defendant’s pleas of guilty were knowing, intelligent, and voluntary. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.